401 F.2d 773
Charles McLAURIN, Appellant,v.William C. BURNLEY, Jr., Custodian of the Greenville CityJail, Appellee.
No. 25765.
United States Court of Appeals Fifth Circuit.
Oct. 15, 1968.

Melvyn Zarr, New York City, R. Jess Brown, Jackson, Miss., Jack Greenberg, New York City, Reuben V. Anderson, Jackson, Miss., Anthony G. Amsterdam, Philadelphia, Pa., for appellant.
J. Robertshaw, Robertshaw, Merideth & Swank, Greeville, Miss., for appellee.
Before GOLDBERG and AINSWORTH, Circuit Judges, and SPEARS, District judge.
PER CURIAM:


1
The comprehensive memorandum opinion filed in this casue by the District Court and reported in 279 F. Supp. 220 (N.D.Miss.1967) is hereby approved, and the judgment denying the petition for writ of habeas corpus is affirmed.